          Case 1:18-cr-00693-RMB Document 45 Filed 03/08/19 Page 1 of 1



     quinn emanuel trial lawyers | washington, dc
     1300 I Street NW, Suite 900, Washington, District of Columbia 20005-3314 | TEL (202) 538-8000 FAX (202) 538-8100




                                                                                                  WRITER'S DIRECT DIAL NO.
                                                                                                            (202) 538-8120

                                                                                                 WRITER'S EMAIL ADDRESS
                                                                                        williamburck@quinnemanuel.com


March 8, 2019

VIA ECF AND HAND DELIVERY

Hon. Richard M. Berman
United States District Judge,
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:       United States v. Owens, et al., 18 Cr. 693 (RMB)

Dear Judge Berman:

        We have entered appearances on behalf of Harald Joachim von der Goltz in this matter
and write in advance of the conference scheduled for Tuesday, March 12 at 11:00 am. As the
Court is aware, last month Mr. von der Goltz voluntarily consented to extradition from the
United Kingdom. Earlier this week, the UK authorities formally approved the extradition, and
we understand that the government is coordinating with their counterparts in the United
Kingdom to bring Mr. von der Goltz to the United States consistent with the process dictated by
statute. It appears unlikely, however, that Mr. von der Goltz would arrive in the United States in
time for Tuesday’s conference.

       Notwithstanding Mr. von der Goltz’s absence, we respectfully request that the Court
permit his counsel to appear at and participate in Tuesday’s conference. The government has
begun providing us discovery in anticipation of Mr. von der Goltz’s arrival, and we respectfully
submit that our participation in the conference on his behalf will help avoid unnecessary delay in
the proceedings. Mr. von der Goltz consents to our participation in his absence.

       We have conferred with counsel for the government and for Defendant Richard Gaffey,
and neither objects to this request.

Respectfully submitted,

/s/ William A. Burck
William A. Burck


     quinn emanuel urquhart & sullivan, llp
     LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
     LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
